Exhibit Carl DeSantis Continues to Invest in Celsius Delray Beach, FL—April 6, 2009: Celsius Holdings, Inc. (OTC BB: CSUH) announced that CDS Ventures of South Florida, LLC (“CDS”) exercised its rights of the Security Purchase Agreement dated December 2008 to purchase $2,000,000 of additional Series B convertible preferred shares (“Preferred Shares”). DeSantis, formerly Chairman of the Board of Directors of Rexall Sundown, Inc., a company he founded in 1976 and built into the world’s leading nutritional supplement supplier before he sold it for $1.8 billion in 2000, has additionally, through his majority owned company CDS, provided $2 million in equity financing to fund Celsius continued expansion. On March 31, 2009 CDS entered into a subscription agreement with the company to purchase 2,000 Series B Preferred Shares for a cash payment of $2 million, to be made during April 2009. This brings the total investment in the company by Carl DeSantis affiliated companies to $6.75 million, extension of $1 million in credit and the right to purchase additional Series A Preferred Shares for up to $1 million. The conversion price for the Series B Preferred Shares was set last December to $0.05 per share until December 31, 2010. Carl DeSantis said, “I am pleased to be part of the progress that Celsius is making towards its goal of building the calorie burning category. I enjoy working with their management team as we now move into a growth phase for the company.” According to Celsius CEO Steve Haley, “Through the last several months, we have worked closer with Carl and his team building a foundation to grow upon. Their experience and input is more valuable than the funding they provide. Together we have enhanced the packaging, our point of sale merchandising and marketing elements such as radio and television capabilities. We feel better positioned now to more aggressively grow our distribution and product awareness.” About Celsius Holdings, Inc. Celsius
